Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed September 17, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 2-6, 8, 10, 11 and 18 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations of claim 17 added to claim 1 (which adds a limitation of claim 2 and contradict the limitations of claims 3-5).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Applicant argues that the specification does not assign a particular definition to a blind hole; and therefore, the blind hole having a transition hole is overly narrow. The limitation of “blind” in “a blind hole” can be considered as only an identifier, with no limitations attached to it; and therefore the hole is any hole with no further limitations attached to it. Note that other limitations in the claims (i.e. “a bottom of a blind hole” claim 1 line 6) means that the hole called a ”blind hole” does have other limitations related to the other limitations.

In claim 1 last 4 lines “a drive shaft axis M, a longitudinal axis of the at least one adjusting piston, a longitudinal axis of the adjusting lever, a central axis of the at least one return spring and a central axis of a control valve almost are located on a half- plane E1* proceeding from the drive shaft axis” is understood to mean that there is a half- plane E1* parallel to but not at the drive shaft axis (i.e. the half-plane E1* must start next to but not at the drive shaft axis M, since the drive shaft axis M is almost located on a half- plane E1* (i.e. it is close but not on the half-plane)); and each of the 
Claim 2 claims “the at least one adjusting piston is guided in a bore the blind hole within the connecting plate” (4-5) which means that the adjusting piston moves along its longitudinal axis; and since claim 1 claims “a half- plane E1* proceeding from the drive shaft axis” (i.e. is parallel to the drive shaft axis), and a longitudinal axis of the at least one adjusting piston is almost located on a half- plane E1*, the longitudinal axis of the at least one adjusting piston must be aligned almost parallel to the drive shaft axis M (in every functional position of the at least one adjusting piston). Therefore, this limitation is a repeat of the limitations of claim 1.
Claim 5, which claims “the drive shaft axis M, the longitudinal axis of the at least one adjusting piston, the longitudinal axis of the adjusting lever, the central axis of the at least one return spring and the central axis of the control valve are located on the plane E1” and claim 3 and 4, which claims part of the above limitation, is wrong, as this contradicts claim 1, which claims that they are “almost…located on a half- plane E1*” (last 4 lines). 

Claim Rejections - 35 USC § 112
Claims 2-6, 8, 10, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 line 1-4 “in every functional position of the at least one adjusting piston, the longitudinal axis of the at least one adjusting piston is aligned almost parallel to the drive shaft axis M in every functional position and” should be deleted, since it repeats a limitation of claim 1 (see claim interpretation above).
Claims not specifically mentioned are indefinite, since they depend from claim 2.



s 3-6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claims 3, 4 and 5, various axes are claimed as being “located on the plane E1” (line 3-4, 4-5, respectively) and claims 16 and 17 the various axes are claimed as being “almost are located on the half plane E1*” (line 3, 3-4, respectively), which contradicts claim 1, which claim that these axes are almost on the plane E1 (last 4 lines, i.e. not on, see claim interpretation above).
Claim 6 and 8 have the same problems as claim 3, from which they depend (via 2, 3, and 5, or 2, 3, 5 and 6). Note that if claim 3-5 are canceled, and claim 6 depends from (modified) claim 2, claims 6 and 8 would be allowable
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Conclusion
Claim 1, 9 and 12-14 are allowed.
Claims 2, 10, 11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745